Case: 2:17-mc-00023-ALM-KAJ Doc #: 2 Filed: 09/12/19 Page: 1 of 45 PAGEID #: 17

 

&

Moorish National Republic Federal Government
Northwest Amexem/ Northwest Africa/ North America/ The North Gate
Societas Republicae Ea Al Maurikanos
The True and De jure Al Moroccans (Americans)
The Aboriginal/ Indigeous Natural People of the Land

Kevin-Brian; Gunnell El

Attorney-in-Fact/Executor, heir

C/o PO BOX 6004

Columbus, Ohio 43216

Moorish American National

First party of interest

Injured party- Plantiff,
A flesh and blood man with a soul-Foreign Plaintiff,

KEVIN BRIAN GUNNELL
INFANT-ESTATE- CORPORATION-SECURITY
Registered Trade Name
Post office box 6004
Columbus, Ohio 43216
Property and Fictitious-Entity,

 

Vs

Robert G Montgomery dba
ROBERT G MONTGOMERY
Acting as Probate Clerk of Court,
Administrative Probate Judge,
FRANKLIN COUNTY,
COMMON PLEAS COURT
COLUMBUS, OHIO 43215
Defendant.

oss

fn 3
ra= BS of
Aetioy FE PISS
2:17mce23 sea = ar
SEP ON o
ete “ss
eg TM sp.
oS. | oe ox
S ey &
See mal <3 peed
ga2 2 78
ww

28 U.S. Code § 1333.

COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF

Plaintiff, Moorish American National seeks declaratory and injunctive relief against

defendants corporation Franklin County Probate, Franklin County Common pleas Probate,

Robert G. Montgomery dba Probate Clerk and Probate Administrator acting as judge, based on
the following violations and grounds: Fifth 5% Amendment Right to Due Process, right to Life,

2
Case: 2:17-mc-00023-ALM-KAJ Doc #: 2 Filed: 09/12/19 Page: 2 of 45 PAGEID #: 18

Liberty; Property, 8 U.S. Code § 1481. Loss of nationality by nattve- born or naturalized citizen;
voluntary action; burden of proof; presumptions, Roman cannon Law 3.3 Rights Suspension and
Corruption Article 100- Cestui Que Vie Trust Canon 2057, 18 U.S. Code § 911. Citizen of the
United States, 31 CFR § 354.1 Adverse Claim. ORC 1308.01 UCC 8-102 Adverse Claim.
Chapter 1308 Investment Securities, ORC 1308.19 UCC 8-105 Notice of adverse Claim. The
Universal Declaration of Human Rights Article 15, 17. MOTU PROPRIO CIVIL ORDERS-
Pope Francis Sends Obama Powerful Letter via Attorney [on] July 4th 2014. Fraud, Finical

Fraud.

     

—

There is no adequate remedy other than an injunction.

Truly irreparable harm will occur in the absence of an injunction.

It is more likely than not that the moving party will prevail on the underlying above

entitled case Pursuant to ORC 2109.301 (B) (2) Certificate of Termination, for Adverse

Claim and other applicable laws.

4. The benefit to the party seeking the injunction outweighs the burden of the party opposed
to the injunction.

5. The moving party’s right to the relief sought is clear.

wh

NATURE OF THE ACTION
Plaintiff brings this action under Fifth Amendment Due Process right to Property, Adverse
Claim Pursuant to ORC1308.01 Definitions - UCC 8-102. (A) In this chapter: (1) "Adverse
claim" means a claim that a claimant has a property interest in a financial asset and that it is a
violation of the rights of the claimant for another person to hold, transfer, or deal with the

financial asset. ... and all above violations and grounds herein.

BACK GROUND BRIEF HISTORY

On April 5, 1933, the physical possession and legal title to lawful money (gold) was taken
from the people. But the people had to retain the equitable title to this lawful money or else it

would have amounted to theft, and Congressman Louis Thomas McFadden’s charges of theft and
Case: 2:17-mc-00023-ALM-KAJ Doc #: 2 Filed: 09/12/19 Page: 3 of 45 PAGEID #: 19

ite Pie
is

treason on May 23, 1933 lodged with the Judiciary would have required prosecution. These

  

charges were mitigated by the passing of HJR 192 on June 5, 1933 which provided for the
possibility of “discharge upon payment” of all obligations. This remedy was subtly effected by
two United States Codes: 1) 12 USC 411 which provides access to this lawful money “upon
demand”, and 2) 12 USC 95a(2) which assures “full discharge” of all obligations upon
assignment or transfer of payments to the United States, Later, the State provided people a
Certificate of Live Birth (COLB) as evidence of the people’s equitable title to their labor taken
by the State at birth (to mitigate similar charges of theft and involuntary servitude). This COLB
creates a PERSON identified by the NAME of a born-alive INFANT that is presumed abandoned
by the mother/informant at a birth event and, after seven years of non-appearance/activity, is also
presumed dead, enabling the State to become the Executor of the INFANT’s “estate” in probate.
However, this presumption of death always has the possibility of being rebutted by a subsequent
“appearance” of the INFANT as being “alive”. Therefore, this equitable title exists in the form of
a “reversionary interest” in this INFANT’s property/labor “estate”. Once Proof of Life* for
INFANT is established, said “reversionary interest” in the decedent’s estate re-vests in the
INFANT as the “living beneficiary” of same. Said INFANT must thereafter, in order to
honorably perform the terms of the 1933 constructive trust to discharge obligations incurred by
said INFANT, assign or transfer (partially or wholly) said “reversionary interest”, in the form of
lawful money demanded (12 USC 411), to the United States who, in turn, as trustee thereof, must
then apply said lawful money interest payment as full discharge of the obligation to the extent
thereof by operation of law (12 USC 95a(2)). An indorsed bill is an instrument that performs said
assignment or transfer by said INFANT. Notice that the amount on the original presentment is a

positive number — representing the CREDIT of the NATION extended by the people in the form

4
Case: 2:17-mc-00023-ALM-KAJ Doc #: 2 Filed: 09/12/19 Page: 4 of 45 PAGEID #: 20

ete

of labor expended to produce all of the products and services in the nation. The INFANT holds

  

the equitable title to this CREDIT, and is liable to release this credit to the United States as
payment. The presentment just needs the INFANT’s authorization/instruction added to it to
properly transfer this equitable title to the United States. Then both the legal and equitable titles
of both the credit and the obligation amounts are now vested in that one piece of paper, and when
that signed instrument is returned to the party that sent it, then that party is now the Holder in due
course of the legal and equitable titles to both the asset and liability amounts for that account and
must then present that Lawful Money Full Discharge Instrument to the United States as payment,
or else, by refusal to present payment to the United States (minor) or to provide in return
evidence of dishonor of same by the Unites States (minor) for acceptance for honor supra protest,
the debt is discharged by operation of law (UCC 3-603, as enacted in State general statutes and
codes) for the INFANT, and the person now holding that instrament becomes liable for that
payment as the Holder in Due Course thereof,

The Internal Revenue Manual (I.R.M.) 21.7.13.3.2.2, “An infant is the decedent of an estate
or grantor, owner or trustor of a trust, guardianship, receivership or custodianship that has yet to

receive an SSN.” An infant is anyone under the age of 21.

Most truth seekers know that Republic of the United States was by fraud turned into a
corporation in 1871, and the U.S. Service Corporation is ultimately owned or controlled by the
Vatican. This is what gives the Pope or the Vatican the authority in his CIVIL ORDERS. The

CIVIL ORDERS is written verbatim as written in the Pope’s CIVIL ORDERS document.
Case: 2:17-mc-00023-ALM-KAJ Doc #: 2 Filed: 09/12/19 Page: 5 of 45 PAGEID #: 21

| basy

MOTU PROPRIO- CIVIL ORDERS “Pope Francis Sends Obama Powerful Letter via

   

Attomey [on] July 4th 2014. The Pope asserted in his civil orders document: “Insomuch as
corporate officers operating the United States of America, Incorporated, and the UNITED
STATES have contrived under conditions of fraud and semantic deceit to revenue the estates of
the American States and living American State Citizens to the foreign jurisdiction of the United
States of America (minor) they are found guilty of capital crimes, including acts of fraud and
treason committed between 1933 and 1945, and are condemned posthumously. Insomuch as
elected officials operating the United States of America (minor) have similarly committed war
crimes against the American States and their peaceful inhabitants during the same time period,
they stand condemned posthumously.”

“Ail those (E)states and ESTATES erroneously believed to represent the American States
and American State Citizens and which were conveyed by fraud and legal deceit to the United
States of America (minor) and more recently to the City-State of the United Nations, are re-
venued without exception to the geographically defined American States and the American State
Citizens where they shall remain in perpetuity as assets belonging to the rightful and lawful
beneficiaries.”

“All legal fiction entities however structured and named after the American States and

American State Citizens are returned to them and their control, free and clear of any debt,

promise, encumbrance or obligation alleged against them as a result of false claims made —in

their behalfll by officers of the United States of America, Inc. and the UNITED STATES, ENC. or

by any foreign officials operating the United States of America (minor), or the United Nations

City State falsely claiming to —representi] them or have jurisdiction over them.” See full copy

6
Case: 2:17-mc-00023-ALM-KAJ Doc #: 2 Filed: 09/12/19 Page: 6 of 45 PAGEID #: 22

5 ©
ber 4

Civil Orders attached backed by my affidavit by my consent under penalty of perjury that the

   

document is a copy verbatim written by or for the Pope.”

On or about April 14, 2017 Kevin Gunnell E! filed and opened a case with this tribunal,
putting this governmental service corporation for the United States America (minor) on judicial
notice of his nationality of his Moorish American Nationality, in accordance with 8 U.S. Code §
1481. Loss of nationality by native- born or naturalized citizen; voluntary action; burden of
proof, presumptions (a) (1) obtaining naturalization in a foreign state upon his own application or
upon an application filed by a duly authorized agent, after having attained the age of eighteen
years; or (2) taking an oath or making an affirmation or other formal declaration of allegiance to

a foreign state or a political subdivision thereof, after having attained the age of eighteen years.

The Pope’s civil orders expose the fraud of the governmental service corporation, the Pope’s
assertions in his civil orders of American State and the American State Citizens (major) is a
representation to the Moorish American Nationals as myself, but Most truth seekers know that
the Republic, the United States of America Republic is governed by we the people the sovereign
aboriginal moors mislabeled and reclassified as African Americans an foolishly call themselves
black, but aboriginal moors have value as heirs to the land to be summarily claimed as chattel

backing- US government debt not African American as asserted in the Pope’s civil orders.

However, it’s a crime to personate to be a U.S. Citizen according to the corporation by laws
pursuant to 18 U.S. Code 911., and 46 U.S. Code § 50501. Entities deemed citizens of the United
States; therefore, it’s impossible for a real natural man or women to be a U.S. Citizen when it’s a
crime to personate to be a U.S. Citizen pursuant to 18 U.S. Code 911 and corporations is deemed

citizens of the United States pursuant to 46 U.S. Code § 50501., this is only a scratch of the
Case: 2:17-mc-00023-ALM-KAJ Doc #: 2 Filed: 09/12/19 Page: 7 of 45 PAGEID #: 23
¢.

u
surface of the fraud and deceit the Pope neers in his civil orders. Even though Georgia
Commons aka Code of Georgia where it clearly says that Moors are Aboriginal and immune
from criminal prosecution for lack of jurisdiction title IV Criminal Law Persons of Color, and

County Regulations (Pages 695-957) (24.5 MB) ON PAGE 833. Backed by the Full Faith Credit

Clause. Mills v. Duryee, 11 U.S. 7 Cranch 481 481 (1813)

Nil debet is not a good plea to an action founded on a judgment of another state. .. "Full faith
and credit shall be given in each state to the public acts, records, and judicial proceedings of

every other state.

The Corporate Probate, foreign officials was put on notice of adverse of claim, see
documents attached, the Plaintiff Kevin Gunnell El repeatedly filed contracts and documents
with probate foreign officials and for proclaiming his nationality, he also attempted to have the
probate officials issue a decree of his name change or correction, the name change is the
appellation as demonstrated in the documents filed with all levels of the governmental service
corporation (minor). Plaintiff knew that Probate officials could only administer the name change

of the Estate- Birth Certificate.

With or without a decree issued by Probate foreign officials, but under the common law the
people and officials for the governmental service corporation was put on notice of his name
change for his appellation of his Moorish American Nationality, the title of nobility El for

Gunnell El.

Secure Transaction, UCC 1, and Contracts and Power of Attorney/Attorney-in-Fact was

filed and registered with the Ohio Secretary of State UCC business section filed and registered
Case: 2:17-mc-00023-ALM-KAJ Doc #: 2 Filed: 09/12/19 Page: 8 of 45 PAGEID #: 24

% ae
Bae
eyes
Laced

with the county recorder giving Plaintiff Kevin Gunnell El first lien holder over the KEVIN

   

BRIAN GUNNELL ESTATE assigned SSN. See affidavit and documents attached.

Plaintiff Kevin Gunnell El was appointed Executor of his (E)state/ ESTATE, KEVIN BRIAN
GUNNELL ESTATE and the Estate was assigned a EIN that he Plaintiff Kevin Gunnell El
initiated thru the IRS Department of The Treasury-International Monetary Fund, the KEVIN
BRIAN GUNNELL ESTATE with the SSN was conveyed, pursuant to The Internal Revenue
Manual (I.R.M.) 21.7.13.3.2.2, “An infant is the decedent of an estate or grantor, owner or trustor
of a trust, guardianship, receivership or custodianship that has yet to receive an SSN.” The
Estate and Social Security Number was assumed transfer over to Kevin Gunnell El foreign
American State and American State Citizen (major) the foreign Estate, it was Kevin Gunnell El’s
Notice of Adverse claim ORC 1308.19 UCC 8-105. ORC 1308.01 UCC 8-102 Adverse Claim.
31 CFR § 354.1 Adverse Claim. Chapter 1308 Investment Securities.

ORC 2109.301 Administrator or executor rendering account. (A) An administrator or
executor shall render an account at any time other than a time otherwise mentioned in this
section upon an order of the probate court issued for good cause shown either at its own instance
or upon the motion of any person interested in the estate. Except as otherwise provided in
division (B) (2) of this section, an administrator or executor shall render a final account within
thirty days after completing the administration of the estate or within any other period of time
that the court may order (B) (2) In estates of decedents in which the sole legatee, devisee, or heir
is also the administrator or executor of the estate, no partial accountings are required. The
administrator or executor of an estate of that type shall file a final account or final and
distributive account or, in lieu of filing a final account, the administrator or executor may file
with the court within thirty days after completing the administration of the estate a certificate of

9
Case: 2:17-mc-00023-ALM-KAJ Doc #: 2 Filed: 09/12/19 Page: 9 of 45 PAGEID #: 25

“ee
. if
teed

termination of an estate that states all of the following: a) All debts and claims presented to the

 

estate have been paid in full or settled finally.

(b) An estate tax return, if required under the provisions of the Internal Revenue Code or Chapter

5731. of the Revised Code, has been filed, and any estate tax has been paid.

(c) All attorney's fees have been waived by or paid to counsel of record of the estate, and all

executor or administrator fees have been waived or paid.

(d} The amount of attorney's fees and the amount of administrator or executor fees that have been

paid.

(e) All assets remaining after completion of the activities described in divisions (B)(2)(a) to (d)

of this section have been distributed to the sole legatee, devisee, or heir.

(3) In an estate of the type described in division (B)(2) of this section, a sole legatee, devisee, or
heir of a decedent may be liable to creditors for debts of and claims against the estate that are
presented after the filing of the certificate of termination described in that division and within the

time allowed by section 2117.06 of the Revised Code for presentation of the creditors’ claims.

(4) Not later than thirteen months after appointment, every administrator and executor shall
render an account of the administrator's or executor's administration, unless a partial account is

waived under division (A) of this section or a certificate of termination is filed under division

10
Case: 2:17-mc-00023-ALM-KAJ Doc #: 2 Filed: 09/12/19 Page: 10 of 45 PAGEID #: 26

Ed vy:
based

(B)(2) of this section. After the initial account is rendered or a waiver of a partial account is filed,

 

every administrator and executor shall, at least once each year, render further accounts or file
waivers of partial accounts until the estate is closed, unless a certificate of termination is filed
under division (B) (2) of this section.

(a) All debts and claims presented to the estate have been paid in full or settled finally.

(b) An estate tax return, if required under the provisions of the Internal Revenue Code or Chapter
5731. of the Revised Code, has been filed, and any estate tax has been paid.

(c) All attorney's fees have been waived by or paid to counsel of record of the estate, and all
executor or administrator fees have been waived or paid.

(d) The amount of attorney's fees and the amount of administrator or executor fees that have been
paid.

(e) All assets remaining after completion of the activities described in divisions (B)(2)(a) to (d)
of this section have been distributed to the sole legatee, devisee, or heir.

(3) In an estate of the type described in division (B)(2) of this section, a sole legatee, devisee, or
heir of a decedent may be liable to creditors for debts of and claims against the estate that are
presented after the filing of the certificate of termination described in that division and within the

time allowed by section 2117.06 of the Revised Code for presentation of the creditors’ claims.

 

(4) Not later than thirteen months after appointment, every administrator and executor shall
render an account of the administrator's or executor's administration, unless a partial account is
waived under division (A) of this section or a certificate of termination is filed under division
(B)(2) of this section. After the initial account is rendered or a waiver of a partial account is filed,

every administrator and executor shall, at least once each year, render further accounts or file

11
Case: 2:17-mc-00023-ALM-KAJ Doc #: 2 Filed: 09/12/19 Page: 11 of 45 PAGEID #: 27

waivers of partial accounts until the estate is closed, unless a certificate of termination is filed

 

under division (B) (2) of this section.
According to the Pope’s Civil Orders that assert:
“All legal fiction entities however structured and named after the American States and

American State Citizens are returned to them and their control, free and clear of any debt,

promise, encumbrance or obligation alleged against them as a result of false claims made —in

their behalfll by officers of the United States of America, Inc. and the UNITED STATES, INC. or

by any foreign officials operating the United States of America (minor), or the United Nations

City State falsely claiming to —representll them or have jurisdiction over them.

This assertion by the Pope in his Civil Orders voids the part in ORC 2109.301 Administrator
or executor rendering account. Because he the Pope asserted that “All legal fiction entities
however structured and named after the American States and American State Citizens are

returned to them and their control, free and clear of any debt, promise, encumbrance or

 

obligation alleged against them as a result _of false claims made —in their behalfll by officers of

the United States of America, Inc, and the UNITED STATES, INC. or by any foreign officials
operating the United States of America (minor) etc. that means all Plaintiff Kevin Gunnell El
would need to do, is to file the Certificate of Termination without no delay, the Probate
administrating over the KEVIN BRIAN GUNNELL ESTATE assigned the SSN shall close the
estate free and clear of any debt. Even though the Secure Transaction UCC] financial Statement
a legal form that a creditor files to give notice that it has or may have an interest in the personal

property of a debtor and the attached contracts demonstrated to Probate officials an adverse

12
Case: 2:17-mc-00023-ALM-KAJ Doc #: 2 Filed: 09/12/19 Page: 12 of 45 PAGEID #: 28

4

claim, no one was owed and that Plaintiff Kevin Gunnell E] was the Power of Attorney/Attorney-

 

in-Fact over the debtor.

FRAUD AND DECIET COMMITTED BY ROBERT G MONTGOMERY
AS ASSERTED AND COMEIRMED BY THE POPE’S CIVIL ORDERS
Plaintiff Kevin Gunnell El filed numerous of documents and affidavits demonstrating his

Nationality by adding the appellation El to his last name Gunnell, the El is parts of his name to
make up his appellation of him being a Moorish American National, aboriginal Moorish
American, see judicial notice and proclamation filed with the clerk of this court.

Robert G Montgomery violates Plaintiff Kevin Gunnell El right to claim his nationality as
he Mr. Montgomery is or was on full notice of Plaintiff Kevin Gunnell El appellation and
Moorish Nationality but he ignore and refuse to recognize his Kevin Gunnell El Moorish
nationality.

Plaintiff Kevin Gunnell El has a right to a Nationality and a right to change his name to
associate with his nationality even though thru birth right thief and fraud plaintiff was born an
aboriginal Moorish American National.

Robert G Montgomery committed fraud when he stated in his July 12, 2019 Judgment Entry
Dismissing Case For Lack of Jurisdiction that me Kevin Gunnell El and the Estate KEVIN
BRIAN GUNNELL/ Kevin Brian Gunnell is one and the same entity. Again this is the Fraud and
deceit the Pope asserted about in his civil orders.

Pursuant to ORC 2109.301 (B)(2) In_estates of decedents_in which the sole legatee,
devisee, or heir is “also” the administrator or executor of the estate, no partial accountings
are required.

The administrator or executor of an estate of that type shall file a final account or final and
distributive account or, in lieu of filing a final account, the administrator or executor may file

13
Case: 2:17-mc-00023-ALM-KAJ Doc #: 2 Filed: 09/12/19 Page: 13 of 45 PAGEID #: 29

a
pa ae
bere
a tet

with the court within thirty days after completing the administration of the estate a certificate of

 

termination of an estate that states all of the following: etc... the bold and underline part above is
about the infant the decedent of an estate, when the real natural man or women reach the Age of
Majority ORC 3109.01, he is assumed to be the infant the minor who was classed as dead until a
rebuttal showing oneself is alive not abandoned, lost at sea or dead. The infant the decedent is
nothing more than the legal fiction entity. Plaintiff Kevin Gunnell E] is the sole legatee, devisee
or heir is alse the executor of the KEVIN BRIAN GUNNELL ESTATE assigned the SSN

The KEVIN BRIAN GUNNELL ESTATE assigned the SSN when it is an infant and a minor
having been convey over to the KEVIN BRIAN GUNNELL ESTATE assigned the EIN. See IRS
document showing my appointment of me Palintiff Kevin Gunnell El being the Executor over
the KEVIN BRIAN GUNNELL ESTATE assigned the EIN.

Therefore, Plaintiff Kevin Gunnell E], full life having reached the age of majority, no longer
need for the governmental service corporation, Probate for the United States of America (minor)
to administer his (E)state and ESTATE, the Pope makes it clear in his Civil Orders as stated
herein and the attached copy of the Civil Orders.

Plaintiff Kevin Gunnell El several times tried by attempting to file the certificate of
termination with Probate but all Probate employee officials (magistrates) including Robert G
Montgomery refuse to file and comply with the ORC 2109.30] (B)(2), certificate of termination
with probate.

Robert G Montgomery is in the business of human trafficking he want to keep my Plaintiff
Kevin Gunnell El Estate open with Probate so that Probate and the State of Ohio (minor) can

administrate over my Estate and profit $ off my Estate, so that they can bring false claims against

14
Case: 2:17-mc-00023-ALM-KAJ Doc #: 2 Filed: 09/12/19 Page: 14 of 45 PAGEID #: 30

sete

eri
A w
KEVIN BRIAN GUNNELL ESTATE violating the Supreme Court Annotated Statute, Clearfield
Trust Co. v. United States 318 U.S. 363371 1942.
Whereas defined pursuant to Supreme Court Annotated Statute: Clearfield Trust Co. v.
United States 318 U.S. 363-371 1942:

"Governments descend to the level of a mere private corporation, and take on the
characteristics of a mere private citizen. . where private corporate commercial paper [Federal
Reserve Notes] and securities [checks] is concerned . . . For purposes of suit, such corporations
and individuals are regarded as entities entirely separate from government."

What the Clearfield Doctrine is saying is that when private commercial paper is used by
corporate government, then government loses its sovereignty status and becomes no different
than a mere private corporation.

As such, government then becomes bound by the miles and laws that govern private
corporations which means that if they intend to compel an individual to some specific
performance based upon its corporate statutes or corporation rules, then the government, like any
private corporation, must be the holder-in-due-course of a contract or other commercial
agreement between it and the one upon who demands for specific performance are made.

And further, the government must be willing to enter the contract or commercial agreement
into evidence before trying to get the court to enforce its demands, called statutes.

This case is very important because it is a 1942 case that was decided after the UNITED
STATES CORPORATION COMPANY filed its "CERTIFICATE OF INCORPORATION" in the
State of Florida (July 15, 1925). And it was decided AFTER the 'corporate government! agreed to
use the currency of the private corporation, the FEDERAL RESERVE. The private currency, the

Federal Reserve Note, is still in use today.

15
Case: 2:17-mc-00023-ALM-KAJ Doc #: 2 Filed: 09/12/19 Page: 15 of 45 PAGEID #: 31

i a
aaah eu
dee
&- esi
es] ceed

The KEVIN BRIAN GUNNELL ESTATE assigned the SSN is a Bank Note, Probate and

 

State of Ohio under the United States of American, Inc. and the UNITED STATES, INC or by
any foreign officials operating the United States of American (minor) assume they are the holder-
in-due course of a contract, the Estate or other commercial agreement, the Estate between it and
the one upon who demands for specific performance are made, the foreign officials will willfully
ignore Plaintiff Kevin Gunnell El Secure Transaction UCC 1 and Contracts and Power of
Attorney/Attorney-in-Fact commercial agreement giving Kevin Gunnel Ei superior control over
the KEVIN BRIAN GUNNELL ESTATE assigned the SSN, the foreign officials will demand for
specific performance through the Estate and force Kevin Gunnell El to be the accommodating
party in order to benefit revenue through the KEVIN BRIAN GUNNELL ESTATE, Bank Note
that’s assigned the Social Security Number (SSN).

Therefore, if the Probate Officials file the certificate of termination pursuant to ORC 2109.301
(B)(2) the KEVIN BRIAN GUNNELL ESTATE, Bank Note assigned the SSN the Contract
becomes void with the United States of America, Inc. and the UNITED STATES, INC (minor)
they longer have control over Kevin Gunnell El property and so called personal jurisdiction to
force their codes and statutes on me Kevin Gunnell El through the Settlement Certificate.

Robert G. Montgomery committed fraud when claimed he lack jurisdiction, the Pope Civil
Orders stated it best:
“All legal fiction entities however structured and named after the American States and

American State Citizens are returned to them and their control, free and clear of any debt,

promise, encumbrance or obligation alleged against them as a result of false claims made —in
their behalfl] by officers of the United States of America, Inc. and the UNITED STATES, INC. or

16
Case: 2:17-mc-00023-ALM-KAJ Doc #: 2 Filed: 09/12/19 Page: 16 of 45 PAGEID #: 32

&.

aa

by any foreign officials operating the United States of America (minor), or the United Nations

  
 

City State falsely claiming to —represent|] them or have jurisdiction over them. “

“We note that the current circumstance is in part the result of criminal acts engaged in 150

years ago, which resulted in the commercial enslavement of African Americans who were

summarily claimed as chattels backing —US governmentll debt in the wake of the Civil

War.Despite every act of abolition and declaration of prohibition against both peonage and

slavery, it has been the policy of the -US governmentll to enslave its citizens and to operate as a

rogue state among the nations of the world. Instead of freeing African Americans the sum total
result of the Civil War was to vastly expand public sector ownership of slaves, giving rise to the
outrageous and improper claims that have been made against the American States and the
American State Citizens that we are dealing with today. It is uniquely fitting that The Grand
Army of the Republic is recalled to settle this circumstance in favor of the people.”

An Estate is known as a birth certificate: A Settlement Certificate, also known as a “Birth
Certificate” since 1837, is an official document issued to validly recorded poor (paupers)
granting them certain basic rights and entitlement to benefits in exchange for recognition of their
status as being owned as “property” and lawful slaves, also known as indentured servants and
bondsmen. A “settlement” therefore is equivalent to a voluntary slave plantation.

Robert G. Montgomery judgment entry is an ORC 2921.52 Using sham legal process.

(4) "Sham legal process" means an instrument that meets all of the following conditions:
Case: 2:17-mc-00023-ALM-KAJ Doc #: 2 Filed: 09/12/19 Page: 17 of 45 PAGEID #: 33

.

(a ro .
(a) It is not lawfully issued. (b) It pumpetis fo do any of the following: (i) To be a summons,
subpoena, judgment, or order of a court, a law enforcement officer, or a legislative, executive, or
administrative body. Etc...

CONCLUSION FOR RELIEF

Plaintiff Kevin Gunnell El the injured party seeks preliminary/ permanent declaratory
injunction relief to enforce the Probate officials to comply with ORC 2109.301 (B) (2)
Certificate of Termination, because Plaintiff have an adverse claim to the property and Pope
Francis of the Vatican who controls the United State corporation (minor) gave specific orders in
his civil orders to the service corporation employees and agents all domestic and foreign officials

and successors to return the (E)states ESTATES to the rightful owners debt free.

28 U.S. Code § 1746.Unsworn declarations under penalty of per-jury

Wherever, under any law of the United States or under any rule, regulation, order, or
requirement made pursuant to law, any matter is required or permitted to be supported,
evidenced, established, or proved by the sworn declaration, verification, certificate, statement,
oath, or affidavit, in writing of the person making the same (other than a deposition, or an oath of
office, or an oath required to be taken before a specified official other than a notary public), such
matter may, with like force and effect, be supported, evidenced, established, or proved by the
unswor declaration, certificate, verification, or statement, in writing of such person which is
subscribed by him, as true under penalty of perjury, and dated, in substantially the following

form:

18
Case: 2:17-mc-00023-ALM-KAJ Doc #: 2 Filed: 09/12/19 Page: 18 of 45 PAGEID #: 34

“I declare under penalty of perjury under

  

sie
the laws of the United States of America that the

foregoing is true and correct. Executed on 9/10/2019

By

19

Respectfully Submitted

 

C/o Kevin Gunnell El Ex
PO Box 6004
Columbus, Ohio 43206- 9998
Case: 2:17-mc-00023-ALM-KAJ Doc #: 2 Filed: 09/12/19 Page: 19 of 45 PAGEID #: 35

sep)
PROOF OF SERVICE
I certify a true copy of the Injunction was sent to Robert G Montgomery at Franklin
County probate court 373 south High Street 22™ Floor Columbus, Ohio 43215-6311 by via
U.S Mail Postal Service on 9/10/2019 and a true copy was sent by via U.S, Mail Postal

Service to the United States District court clerk at 85 Marconi Blvd Room 121, Columbus,

Ohio 43215.

 

20
Case: 2:17-mc-00023-ALM-KAJ Doc #: 2 Filed: 09/12/19 Page: 20 of 45 PAGEID #: 36

IN THE PROBATE COURT OF FRANKLIN COUNTY, OHIO
ROBERT G. MONTGOMERY, JUDGE

In re: Kevin Brian Gunnell :
aka Kevin Brian Gunnell El : Case No. 591191

JUDGMENT ENTRY DISMISSING CASE FOR LACK OF JURISDICTION

This matter comes before the court on the motion to close the above captioned case filed
by Kevin Brian Gunnell aka Kevin Brian Gunnell EI on July 3, 2019.

On April 30, 2018, Mr. Gunnell filed a miscellaneous document opening Franklin County
Probate Court Case No. 591191, which he captioned “Estate of Kevin Brian Gunnell,” and
categorized as a “miscellaneous” case type. Kevin Brian Gunnell, the movant in this case, is not
deceased.

On December 18, 2018, Mr. Gunnell filed documents to close the estate of “Kevin Brian
Gunnell, Deceased,” pursuant to R.C. 2109.301(B)(2). On July 3, 2019, Mr. Gunnell filed another
motion to close.

The probate court is a court of limited jurisdiction. R.C. 2101.24. Probate courts have
jurisdiction over the estates of deceased individuals, but only when the individual is, in fact,
deceased.

Kevin Brian Gunnell is not deceased. As such, this Court cannot administer the estate of
“Kevin Brian Gunnell, Deceased.” As the movant failed to request relief within the jurisdiction

of this Court, this matter shall be dismissed.

JUL 12 2019
Gia

 
Case: 2:17-mc-00023-ALM-KAJ Doc #: 2 Filed: 09/12/19 Page: 21 of 45 PAGEID #: 37

Case No. 591191

Finding no just reason for delay, this judgment entry shall constitute a final appealable
order pursuant to R.C. 2505.02 and Civ.R. 54(B).

IT IS SO ORDERED.

 

lA ZO

/f) Robert G. Mentgomety, Judge

 

 
Case: 2:17-mc-00023-ALM-KAJ Doc #: 2 Filed: 09/12/19 Page: 22 of 45 PAGEID #: 38

 

  
 

 

  
    

 

In re: Kevin Brian Gunnell aka Kevin Brian Gunnell El : Case no. 591191
FILED #13
REGULAR MAIL RETURNED JUL 17.2019
flober G. Mon
County roe aes

 

wa Vee ee
GOUNTY PROBATE COURT 5 ae md
HIGH STREET * 22nd FLOOR tae bie
IMBUS OH 43215-6311 a ote a E a ay ¢ 000. “4]
RVICE REQUESTED £6 me 02 3h

RECEIVED
JUL 14 2019

FRANKLIN COUNTY

KEVIN BRIAN GUNNELL PROBATE COURT

2928 SUNBURY CT N.
COLUMBUS, ¢ : mae ey

 

FUAF GE: SAthed 2 4.

SUPPLEMENTAL CERTIFICATE OF SERVICE

A copy of the Judgment Entry Dismissing Case for Lack of Jurisdiction was re-sent to:
Brian Gunnell

PO Box 6004

Columbus, OH 43206

This 17th day of July, 2019.

Ye lL whi

DEPUTY CLERK
Case: 2:17-mc-00023-ALM-KAJ Doc #: 2 Filed: 09/12/19 Page: 23 of 45 PAGEID #: 39

PC-E-13.8A (Rev. 7-2017)

PROBATE COURT OF FRANKLIN COUNTY, OHIO
ROBERT G. MONTGOMERY, JUDGE

ESTATE OF KEVIN BRIAN GUNNELL . _ DECEASED
CASE NO.

 

CERTIFICATE OF TERMINATION

[R.C. 2109.301]

| certify | am the executor oF administrator and the sole legates, devisee or heir.
| further certify:
@) all debts and claims presented to the estate have been paid in full or settled finally:
(2) an estate tax return, if required under Chapter 5731 of the Revised Code. has been filed, and any
estate tax due under that chapter has been paid:
(3) all attomey fees have been [check one] i waived by counsel of record, [1] paid to counsel of record in
the amount of $
(4) all fiduciary fees have been [check one] [2 waived by the fiduciary, [1 paid to the fiduciary in the
amount of $ ee
(5) all assets remaining after completion of the activities described above have been distributed to myself

as the sole legatee, devisee or heir.

 

we ‘
fi PY

Al &é}

 

Attorney Registration Ne.

ENTRY

BASEC BOON iné above cenimncanon «iS Oreered hal ine Surety. Hf atv. 5s aIscharaed. ang ine houcwty 1s oiscnaraca
one year from the date af filing of this certilicate.

Probate Axige

FRAMIUN COUNTY FORM £-13.64 - CERTIFICATE OF TERBEMATION
Case: 2:17-mc-00023-ALM-KAJ Doc #: 2 Filed: 09/12/19 Page: 24 of 45 PAGEID #: 40

Sql19f x

gam) IRS DEPARTMENT OF THE TREASURY

sti
as

01862

INTERNAL REVENUE SERVICE
CINCINNATI OH 45999-0023

Date of this notice: 01-31-2018

Employer Identification Number:
001801.824855.472300.19876 1 MB 0.424 530 XX-XXXXXXX
[ReaeegeeEEEDgeet tag g fee cette tent hale Form: SS~4

Humber of this notice: ‘CP 575 B

KEVIN BRIAN GUNNELL ESTATE
KEVIN GUNNELL EL EX For assistance you may call us at:

2928 SUNBURY CT N 1-BG0~-829-4933
COLUMBUS OH 43219

i IF YOU WRITE, ATTACH THE
‘ STUB OF THIS NOTICE.

WE ASSIGNED YOU AN EMPLOYER IDENTIFICATION NUMBEK

Thank you for applying for an Employer Identification Number CEIN). We assigned
you EIN XX-XXXXXXX. This EIN will identify your estate or trust. If you are net the
applicant, please contact the individual whe is handling the estate or trust for you.

Please keep this notice in your permanent records,

When filing tax documents, payments, and related correspondence, it is very

important that you use your EIN and complete name and address exactly as shown above.
Lati I ing, result in incorrect information in your

Tf the information

account, or even cause you te be assigned more than one EIN.
the attached tear-off

is net correct as shown above, please make the correction using
stub and return it to us.

Based on the information received from you or your representative, you must file
the following form(s) by the date(s) shown.

Form 1041 04/15/2019

If you have questions about the form(s) or the due dates(€s} shewn, you can call
us at the phone number or write to us at the address shown at the top of this notice.
Tf you need help in determining your annual accounting period (tax year}, see
Publication 538, Accounting Periods and Metheds.

We assigned you a tax classification based on information obtained from you or
your representative. It is not a legal determination of your tax classification
and is not binding on the IRS. If you want a legal determination of your tax
classification, you way request a private letter ruling from the IRS under the
guidelines in Revenue Procedure 2006-L, 2004-1 I.R.B. 1 Cor superseding Revenue
Procedure for the year at issue}. Note: Certain tax classification elections can
be requested by filing Form 8832, Entity Classification Election. See Form 6832
and its instructions for additional information.

[ Filepeoo |
DEC 13 2018

Fea CofPoode a

 

 

 
Case: 2:17-mc-00023-ALM-KAJ Doc #: 2 Filed: 09/12/19 Page: 25 of 45 PAGEID #: 41

PROBATE DIVISON OF COMMON PLEAS COURT
ROBERT G. MONTGOMERY, ADMINISTRATIVE JUDGE

In the Matter of: Case No: Sra

The Estate of KEVIN BRIAN GUNNELL,
DECEASED MOTION

ORC 2109.301 (B) (2)

MOTION PURSUANT TO CLAIMS AND LITIGATION ORC 1337.53

Now comes Kevin Gunnell Elas (POA) Power of attorney (fiduciary) but the sole
legatee, devisee, or heir and the Executor of the ESTATE- KEVIN BRIAN GUNNELL,
DECEASED and move the court to close the ESTATE- KEVIN BRIAN GUNNELL with

probate or probate court without delay.

31 CFR § 354.1 Definitions of terms.
(a) Adverse claim means a claim that a claimant has a property interest in a
Security and that it is a violation of the rights of the claimant for another person to
hold, transfer, or deal with the Security.

ADVERSE CLAIM FOR RELIEF

The Magistrate(s) that works in the probate court where you are assigned as clerk in
your own court is fraudulently interfering with the (POA) Power of Attorney’s right to file a
Certificate of Termination pursuant to ORC 2109.301 Administrator or Executor rendering
account (B) (2). As stated above it is a violation of the rights of the claimant for another person
to hold, transfer, or deal with the Security. The attommey-in-fact Kevin Gunnell El have a property
interest in the Security that probate court is holding; dealing with and the Magistrate(s) is
refusing to allow for me to file a Certificate of Termination, in order for, that probate can
continue to hold, transfer and deal with my property interested Security that would otherwise

release my property from Probate Court Administrating over my property interest.

Attached with this motion is an Affidavit in support that all debts and claims presented is

paid in full or settled finally.
Case: 2:17-mc-00023-ALM-KAJ Doc #: 2 Filed: 09/12/19 Page: 26 of 45 PAGEID #: 42

Attached with this motion is a Certificate of Termination and with the support of the
Affidavit it shall waive the time requirements of the Certificate of Termination, and there should

be no delay to close the Estate with probate court upon 10 days giving through the attached
Affidavit without no rebuttal to the attached Affidavit.

Attached with the motion is a UCC document filed with the Secretary of State to support

the Executor’s claim as secure party and creditor etc. Also attached with this motion is an IRS

document to support the Executor’s claim,

Respectfully, Submitted
4, ~
Executor of the ESTATE KEVIN BRIAN GUNNELL

2928 Sunbury Ct N
Columbus, Ghio [43219]
Case: 2:17-mc-00023-ALM-KAJ Doc #: 2 Filed: 09/12/19 Page: 27 of 45 PAGEID #: 43

SINT /

TMK evin Gunell© Gunnell El, Secured Party and Creditor
c/o 2928 Sunbury Ct N

Non Domestic

Columbus, Ohio [43219]

Continental America

     
 

  

TED FR
DEC 13 2018

   

ATTN: ALL CORPORATE AGENCIES

Date: 12 (month), (4 (day), 2018

Debtor: ™KEVIN BRIAN GUNNELL ©, A LEGAL ENTITY FOR USE IN COMMERCE #
XXX-XX-XXXX

Creditor: ™ Kevin Gunnell © Gunnell El, A Living, Natural Man, and Secured Party.

AFFIDAVIT OF STATUS AS SECURED PARTY AND CREDITOR

L Kevin Gunnell ©, sole authorized agent for the Debtor and by sovereign administrative
judgment hereby serve your office with official notice of my lawful standing as Sovereign Secured
Party and Creditor. I have supreme authoritative power of attorney, sole security interest, and am
the holder in due course of first right of claim over the Debtor, evidenced by a
$100,000,000.000.00 commercial lien. I control all affairs of the Debtor, own all assets of the
Debtor, and am exempt from levy and relieved of all liability from the Debtor.

NOTICE: The following lawful establishments shall apply upon this notice:

1. All commercial contracts listing the Debtor have been lawfully cancelled, rescinded and
revoked and are invalid and unenforceable.

2. Asa Sovereign Creditor and Secured Party, 1 am distinguished and set apart as a separate entity
from the Debtor established so by lawful filings into the public and noticed with THE
SECRETARY OF STATE, #0H00161096702 and the UNITED STATES TREASURER
OFFSET BOND # ENDING 7766. My identity, ™ Kevin Gunnell © Gunnell El, is copy written
and no agency or person has authorization to use, disclose, report, list or store my name or my
personal information for any purpose. Your agency is hereby ordered by Estoppel to remove
all computer entries, records, histories, paper documents, references and details in the name of
the Debtor and give ‘notice to The Secured Party addressed below. Failure to comply is
considered an International Criminal Action under UNIFORM COMMERCIAL CODES with
severe penalty at law.

Page 1 of 2
Case: 2:17-mc-00023-ALM-KAJ Doc #: 2 Filed: 09/12/19 Page: 28 of 45 PAGEID #: 44

57/1/19]

3. No agency or corporate entity shall have jurisdiction over the Secured Party whatsoever. The
flesh and blood man, ™ Kevin Gunnell © Gunnell El, does not require licenses or permission
to exercise any natural right.

If you find this AFFIDAVIT OF STATUS AS SECURED PARTY AND CREDITOR to be in
error, send rebuttal of the points herein to the Secured Party and Creditor, signed by an
authorized representative or attorney for your corporation under oath and agreement to testify to
the facts and understanding before a jury under penalty of perjury.

Furthermore: If your corporate agency has any lawful commercial claim against the Sentient,
Flesh and Blood, Non-Corporate, Natural Man, Kevin Gunnell © Gunnell El, submit it within
(10) Ten days of the date of this notice to the address below with valid proof of claim.

If an authorized representative of your agency fails to respond with a valid affidavit of truth in the
form of a rebuttal or does not or cannot provide a True Bill of Commerce and a Complete
Assessment of any commercial claim against my natural being, or you ignore this notice and
remain silent without stating your claim for a period of (10) Ten days, THEN YOU ACCEPT
MY CLAIM OF LAWFUL ESTABLISHMENTS HEREIN by tacit agreement and MY
AFFIDAVIT STANDS AS TRUTH IN COMMERCE. Your default under the maxims of law
will constitute your AGREEMENT that any alleged claims against this Living, Breathing, Flesh-
and-Blood, Sentient, Natural Man, and Sovereign Creditor and Secured Party, Kevin Gunnell ©
Gunnell El are unfounded in common law and thus DO NOT AND CANNOT EXIST.

Honorably,

Affiant By: Zapp fre aenn Mek |

Kevin Gunnell © Gunnell El, Secured Party, and Creditor
c/o 2928 Sunbury Ct N

Non Domestic

Columbus, Ohio [43219]

Continental North America

Authorized Signature: DEBTOR__/4-._>- QB s/OQnw _Al
Autograph & Seal By: Secured Party Creditor

WITHOUT PREJUDICE-WITHOUT RECOURSE-NON-ASSUMPSIT
All Rights Reserved-Errors & Omissions Excepted

 

 

 

Dated: fer Day of December , 2018
Notary Public’s Signature: “a Mic —
Notary Public’s Seal:

  
 

cult trees,
TAL ot
PSS,

   

Page 2 of 2
Case: 2:17-mc-00023-ALM-KAJ Doc #: 2 Filed: 09/12/19 Page: 29 of 45 PAGEID #: 45

MOTU PROPRIO CIVIL ORDERS — Pope Francis Sends Obama Powerful
Letter via Attorney [on] July 4th 2014. Valid to all successor(s)

Issued to All Members of the Domestic Police Forces, US Marshals Service, the Provost
Marshal, Members of the American Bar Association and the American Armed Services.

These organic American states of the Union known as The United States of America (major)
exercising plenary civil power upon the land hereby appoint General Carter F. Ham to lead and
command The Grand Army of the Republic (GAR) and its successors under the guidance of the
Joint Chiefs of Staff and with their full support.

Should it become necessary to suppress commercial mercenary forces operating under the guise
of being federal government agencies including but not limited to the Department of Homeland
Security, the Federal Emergency Management Administration, the Internal Revenue Service, the
Bureau of Alcohol, Tobacco and Firearms, etc., General Ham shall assume immediate command
and control of all armed forces and services owed to The United States of America (major)
stationed in North America and shall join them under his

Command as The Grand Army of the Republic. All forces of air, land, and sea are to be
employed. Any cost or loss suffered as a result of deployment of The Grand Army of the
Republic shall be charged as stipulated prior.

All effort shall be made by The Grand Army of the Republic to spare life and property while
undertaking any action whatsoever within the states of the Union without exception. The GAR is
uniquely enabled by these Orders to operate on the land of the fifty (50) organic states for the
purposes of securing the lives and property of the American States and American State Citizens.
The GAR is not a foreign army and is composed primarily of American State Citizens.

If required to take field position, the local commanders shall make every effort to communicate
the basis of their authority and the reasons for their presence on American State soil to ensure a
prompt cessation of hostilities and a widespread understanding of the usurpations and acts of
fraud which have led to any conflict. All parties must be brought to understand the nature of the
federal government, the limitations of its authority, and their own obligation to act in favor of the
organic states of the Union. The Grand Army of the Republic shall continue to operate under
General Order 100 known as the Lieber Code, extant from the pen of the last Republic President,
Abraham Lincoln.

No orders, Executive or otherwise, issued by Barack H. Obama pretending authority on the land
of the American States while operating as —Presidentl of the UNITED STATES Corporation

nor as the

—President! of the United States of America (minor) are owed any performance by the Joint
Chiefs of Staff, General Ham, or any Ordinary. All plainly stated grants of contractual authority
evident in The Constitution for the united States of America remain in place, subject to good
faith performance of the accompanying obligations and treaties.
Case: 2:17-mc-00023-ALM-KAJ Doc #: 2 Filed: 09/12/19 Page: 30 of 45 PAGEID #: 46

Mr. Obama is the —Presidentl of a governmental services corporation under contract to provide
stipulated services to the organic states and is on their payroll. He otherwise acts as a foreign
dignitary representing the United States of America (minor). In neither of these capacities is he
allowed any granted authority to impose upon American State Citizens, endanger American State
property, or command mercenary forces on American State soil — however veiled as federal
civilian service agencies. We require the Joint Chiefs of Staff and General Ham to commence
measures to disarm federal civilian agency personnel and to seize control of the vast stockpiles
of arms which have been improperly amassed by —the Department of Homeland Securityl,
FEMA, and other agencies employed by the UNITED STATES.

The only federal agency allowed free egress on the land of the American States is the U.S.
Marshals Service, and then only when their personnel are engaged in their duty to protect the
U.S. Mail and sworn to act as constitutional officers. All other federal agency personnel are
limited to unarmed service until further notice.

We direct the Joint Chiefs of Staff to communicate these first two General Civil Orders directly
to Mr. Obama, the members of the —US Congressl, the administrators of all —federall agencies,
the members of the —Supreme Courtl and those acting as —Governorsl to compel their rapid
understanding and cooperation.

Any expense or damage incurred by these organic states or any American State Citizen as a
result of actions undertaken by any federal agency personnel acting as armed mercenaries on
American State soil will be understood as the result of violent crimes committed against the
peaceful inhabitants of the land and will incur immediate judgment liquidating the assets of the
International Monetary Fund (IMF) and the Federal Reserve (FEDERAL RESERVE) in payment
of the stipulated reparations. Such crimes shall also be considered contract default increasing the
public debt subject to bounty.

Any and all corporate officers of the UNITED STATES or any successor organization(s)
inheriting —federall service contracts who support, condone, or promote such crimes against the
American States or against American State Citizens shall be subject to arrest and prosecution for
commercial and violent crimes. All foreign officials operating as elected or appointed officials of
the United States of America (minor) who support, condone, or promote such crimes against the
American States or against American State Citizens shall be subject to arrest, confiscation of
their assets, and deportation to Puerto Rico, Guam, or such other —statesl as may be willing to
receive them.

Such —foreign officials include members of the American and British Bar Associations who
were licensed to act as privateers against the interests of the American States and the American
State Citizens from 1845 to 2013 in flagrant Breach of Trust. All such licenses are now
extinguished. Members of the Bar Associations are required to cease and desist assaults against
the American States and American State Citizens and shall be subject to arrest, confiscation, and
deportation otherwise.

Insomuch as corporate officers operating the United States of America, Incorporated, and the
UNITED STATES have contrived under conditions of fraud and semantic deceit to revenue the

2
Case: 2:17-mc-00023-ALM-KAJ Doc #: 2 Filed: 09/12/19 Page: 31 of 45 PAGEID #: 47

estates of the American States and living American State Citizens to the foreign jurisdiction of
the United States of America (minor) they are found guilty of capital crimes, including acts of
fraud and treason committed between 1933 and 1945, and are condemned posthumously.
Insomuch as elected officials operating the United States of America (minor) have similarly
committed war crimes against the American States and their peaceful inhabitants during the
same time period, they stand condemned posthumously.

No enforcement upon any American State or American State Citizen is owed as a result of any
—Actl of any —Congressl operating as the sovereign government of the United States of
America (minor) nor as the Board of Directors or Board of Trustees of any incorporated entity
whatsoever.

All those (E)states and ESTATES erroneously believed to represent the American States and
American State Citizens and which were conveyed by fraud and legal deceit to the United States
of America (minor) and more recently to the City-State of the United Nations, are re-venued
without exception to the geographically defined American States and the American State
Citizens where they shall remain in perpetuity as assets belonging to the rightful and lawful
beneficiaries.

All legal fiction entities however structured and named after the American States and American
State Citizens are returned to them and their control, free and clear of any debt, promise,
encumbrance or obligation alleged against them as a result of false claims made —in their
behalfl by officers of the United States of America, Inc. and the UNITED STATES, INC. or by
any foreign officials operating the United States of America (minor), or the United Nations City
State falsely claiming to —representl them or have jurisdiction over them

We note that the current circumstance is in part the result of criminal acts engaged in 150 years
ago, which resulted in the commercial enslavement of African Americans who were summarily
claimed as chattels backing —US government! debt in the wake of the Civil War.Despite every
act of abolition and declaration of prohibition against both peonage and slavery, it has been the
policy of the —US governmentl to enslave its citizens and to operate as a rogue state among the
nations of the world. Instead of freeing African Americans the sum total result of the Civil War
was to vastly expand public sector ownership of slaves, giving rise to the outrageous and
improper claims that have been made against the American States and the American State
Citizens that we are dealing with today. It is uniquely fitting that The Grand Army of the
Republic is recalled to settle this circumstance in favor of the people.
 

Case: 2:17-mc-00023-ALM-KAJ Doc #: 2 Filed: 09/12/19 Page: 32 of 45 PAGEID #: 48
16038465-1

Oo oo
United States of America

 

DEPARTMENT OF STATE

I Certify That the document hereunto annexed is under the Seal of the Secretary of State of
the State(s) of Ohio, and that such Seal(s) is/are entitled to full faith and credit.*

*For the contents of the annexed document,the Department assumes no responsibility
This certificate is not valid if it is removed or altered in any way whatsoever

 

heal Ua FL a --In testimeny whereof, [John F. Kerry, Secietary of OF ‘State have

ee ER ‘hereunto caused the seal of the Department of State to be affixed and
my name subscribed by the Assistant Authentication Officer, of the
said Department, at the city of Washington, in the District of
Columbia, this seventeenth day of June, 2016.

sued pursuant to CHXIV, State of ; Secr tate
Sept. 13, 1789, 1 Stat, 68-69: 22 | etary of S
USC 2657; 22USC 2651a; 5 USC By___*_ Q

i

30}: 28 USC 1733 et. seq.: 8 USC
14430): RULE 44 Federal Rules of y Assistant | __ Officer,

Civil Procedure. : D tment of State

 

 

 
| F i 74 ) iledr09/12/19 Page: 33 of 45 PAGEID #: 49

ree

  
   
    

 

Eel ea

     
   
  
  
  
  
  

. ie oe a  ABIVISION OF VITAL STATISTI
33 nas ot, te, 2 -__-—- CERTIFICATE OF LIVE BIRTH
ya eee Pa 7 . “arta oo, 184 -
& — KAM wie [GATE OF BIRTH (Month, Dey, Foor) Cl :

[eeWapril &, 1969 _|n.52H24y
mee eur fae HOSPITAL —NAME TE not in Bespital, give atrect and mwmber .
le Sa University Hospitel _ ae
a wets "Lan [ADE at time of STATE OF ANGI i act ir UBA,, samme comntes? i
Arlene Cunningham ee Inio ‘ :
oe: Civ, VILLAGE, OF LOCATION ‘SIDE Cry suits STREET AND NUMBEE ,

Columbus . 1346 Brooke Ave ._

ya, £e
: uae Lent AGE At toa of STATE OF METH (if pot in 0.5.A.. nome omnitey}
Yeon Gunnell ane eS 7

eae

 
  

 

    

  
     
   
   
  
 
 
  
 
  
  
 

 

 

 

 

 

 

 

 

 

 

RELATION TO CHHD

_ 7 _ Mother |
ioe. 0
at or FMD. Mo., City or vitiage, Btats, Zip) *-
Av.e., Columbus, Ohio

DATE RECEIVED BY (OCAL REGISTRAR :

ine AER Z 4 1969 ;

 
   
  

 
  

 
    

 

 

   
Case: 2:17-mc-00023-ALM-KAJ Doc #: 2 Filed: 09/12/19 Page: 34 of 45 PAGEID #: 50
Doc ID --> 201423800972

VACA A A

DATE DOCUMENT ID FUNG EXPER PENALTY CERT COPY
ORRa2014 201423800072 reais NAME/ORIGIMAL FILING (NFO) 60.00 0.00 6900 6800.00

Receipt
This is nor a bill, Please do not remit payment.

KEVIN B. GUNNELL
2826 SUNBURY CT
COLUMBUS, OH 43219

 

STATE OF OHIO
CERTIFICATE

Ohio Secretary of State, Jon Husted
2321430

It is hereby certified that the Secretary of State of Ohio has custody of the busmess records for
KEVIN BRIAN GUNNELL
am, that said business records show the filing and recording of

Document(s) Decument No(s):

FICTITIOUS NAME/ORIGINAL FILING 201423800972
Kffective Date: 09/25/2014

KEVIN B. GUNNELL
2928 SUNBURY CT
COLUMBUS, OH 43219

Witness my hand and the seal of the
Secretary of State at Columbus, Ohio this
26th day of August, A.D. 2014.

Gs Hate!

Office of the Secretary of State Ohic Secretary of State

 

 

 

 

Page 1
Case: 2:17-mc-00023-ALM-KAJ Doc #: 2 Filed: 09/12/19, Page: 35 of 45 PAGEID #: 51
"oDi32 - pape Cougiy Ohio Clerk of Courts of the Common Pleas- 2016 Jul 08 11:83 AM-168S000276

 
Case: 2:17-mc-00023-ALM-KAJ Doc #: 2 Filed: 09/12/19 Page: 36 of 45 PAGEID #: 52

Franklin County Ohio Clerk of Courts of the Common Pleas- 2017 Nov 28 1:50 PM-1 6MS060270
OD915 - M50

AFFIDAVIT OF OWNERSHIP OF
CERTIFICATE OF TITLE & REGISTERED SECURITIES

7 Sagigl Security A
in North America } rittetension

} ss.
Cozies, Ong DEN Fo agp
Land of Ohio }

 

[With Trust] To all to whom presents shall come, Greetings: Age of Majority

, Kevin B. Gunnell El, a living and Aboriginal native American man established by my Judicial
Notice and Proclamation of Nationality, Affidavit of Allodial permit filed and recorded with the
county, State and Federal Public Officiais, Affiant (hereinafter! Registered Owner}, being duly
sworn, declare and state that { am of full age of 18 and iegally competent, (Age of Majority) and
do have firsthand knowledge of the facts stated herein and believe these facts ta be true and
correct to best of my knowledge. | also depase and say that | am the Registered Gamer of
record UCC1 Financing Statemant File # OH00161096702 a Trust and holder of the Certificate
security and/ or Bond with the name as a minor that appears to be fike mine without the El on
the face of the instrument but error of spelling of the last name showing all caps as GUNNEL,
(Trust / Estate) by reference to the Official Certificate of live Birth {Title}, recorded and fied
dated April 4, 1969, in the Office of the Clerk, County of Frankiin, land of Ohio, as the same
appears to be held far safekeeping by State Registrar of titles, Said Certificate is Valid
instrument and further describes the same property that is an active Trust/ Estate conveyed
unto Affiant (Registered Owner as set forth in the above- mentioned Certificate of Title and all
financial assets, accounts, registered securities, entitiements, real and other personal property
that are associated with said Trust/ Estate (whether now owned or hereafter acquired), further
described in the attached Form UCC1 and under Notice of Claim, atient (Ragistered Gwner) i is
the one legally entitled to claim under the $} O3 260.205 Uniform to Mine st)

Age of Majority and duly authorized te act, appoint, assign, conveyed and/or: execute ‘said
Trust/ Estate no other parties are allowed without consent from Entitlement Holder/
Registered owner after transfer. [AND IT IS 50 ORDERED!) 28 U.S.C 4746 (4)

  

in Winess Whereof, said ANient (Owner} has hereunto set his hand and saal
Done this 2(2 day of. Soden bat 2017

By: Kove L erent Cf

Entitlement Holder Registered Owner
Case: 2:17-mc-00023-ALM-KAJ Doc #: 2 Filed: 09/12/19 Page: 37 of 45 PAGEID #: 53
OD915 - me fankiin County Ohio Clerk of Courts of the Common Pleas- 2017 Nov 28 1:50 PM-1 6MS000270

WITNESS:
i declare that Kevin Brian Gurnell El, is personally known to me for has proven to me on the

basis of convincing evidence} to be the Affiant (Registered Gwner) that he signed or
Acknowledged this “Affidavit of Ownership of Certificate of title &Registered Securitias” in my
presence, or he appears to be of sound mind and under no duress or undue pressure and/ or

 

influence.

 

  

 

 

ore A.

Print amen dere Saunders Date: 7 cel} Z

28 U,3.0.3745 (8

 

i Certify under penalty of perjury on this date the men/or women named above, in their stated
capacity, personally appeared before me and acknowdedged that this instrument attached
hereto was signed as free and voluntary act and deed for the purposes stated therein under the
iaws of the United States of America that the forgoing is true, correct Executed on_7/2///7

Authorized Representative Attorney in fact
Case: 2:17-mc-00023-ALM-KAJ Doc #: 2 Filed: 09/12/19 Page: 38 of 45 PAGEID #: 54

e-Filed Franklin County Probate Court
Submitted - Jan 12 2017 12:16 PM
Filed - Jan 12 2017 12:18 PM - 5826864

AFFIDAVIT OF OWNERSHIP OF
CERTIFICATE OF TITLE & REGISTERED SECURITIES

In North America )

} ss.
Land of Ohio )
“Equity is Paramount and Mandatory by Law”
[With Trust] To ali to whom presents shall come, Greetings:

i, Kevin B. Gunnell, a living and original native American man established by my Ohio
domicile, Affiant (hereinafter) Registered Owner), being duly swom, declare and state that! am
of full age of 18 and legally competent and to have firsthand knowledge of the facts stated
herein and believe these facts ta be true and correct to best of my knowledge. | also depose
and say that | am the Registered Owner of record UCC1 Financing Statement File #
OH00161096702 and holder of the Certificate Security and/ or Bond with the name that
appears to be like mine on the face of the instrument but error of spelling of the last name
showing all caps as GUNNELL (Trust / Estate) by reference to the Official Certificate of live Birth
{Title), recorded and filed dated April 4, 1969, in the Office of the Clerk, County of Franklin, land
of Ohio, as the same appears to be held for safekeeping by State Registrar of titles, Said
Certificate is Valid Trust Instrument and further describes the same property that is an active
Trust/ Estate conveyed unto Affiant (Registered Owner as set forth in the above- mentioned
Certificate of Title and all financial assets, accounts, registered securities, entitlements, real and
other personal property that are associated with said Trust/ Estate (whether now owned or
hereafter acquired), further described in the attached Form UCC1 and under Notice of Claim,
Affiant (Registered Owner) is the one legally entitled and duly authorized to act, appoint,
assign, conveyed and/or execute said Trust/ Estate no other parties are allowed without
consent from Entitlement Holder/ Registered owner [AND IT 1S SO ORDEREDS] 28 U.S.C 1746 {1)

 

In Witness Whereof; said Affiant (Owner) has hereunto set his hand and seal
Done this 574 dayof_ Yan, ary 2017

By: foo &. Da

Entitlement Holder Registered Owner
Case: 2:17-mc-00023-ALM-KAJ Doc #: 2 Filed: 09/12/19 Page: 39 of 45 PAGEID #: 55

e-Filed Franklin County Probate Court
Submitted - Jan 12 2017 42:16 PM
Filed - Jan 12 2017 12:18 PM - 582686A

WITNESS:
| declare that Kevin Brian Gunnell, is personally known to me (or has proven to me on the basis

of convincing evidence) to be the Affiant (Registered Owner) that he signed or Acknowledged
this “Affidavit of Ownership of Certificate of title &Registered Securities” in my presence, or he
appears to be of sound mind and under no duress or undue pressure and/ or influence.

Print Name: Tegelix LH Date: Le Le “7

on Laks Sten.

 

 

Print Name: tren lB. Sul liver Date. /- 5 - (7

28 U.S.C.1746 (1
CERTIFICATE OF ACKNOWLDGMENT

i Certify under penaity of perjury on this date the men/or women named above, in their stated
capacity, personally appeared before me and acknowledged that this instrument attached
hereto was signed as free and voluntary act and deed for the purposes stated therein under the
laws of the United States of America that the forgoing is true, correct Executed on eft h

| a A),

Authorized Representative :
Case: 2:17-mc-00023-ALM-KAJ Doc #: 2 Filed: 09/12/19 Page: 40 of 45 PAGEID #: 56

OD915 - we canktin County Ohio Clerk of Courts of the Common Pleas- 2017 Nev 28 1:50 PM-16MS000270

Obie Secrstary of State
Central Ghis: (614) 466-2014
Toll Free: 7-87 7-GOS-FLE (4-47 7-T6? G48}
GQhi2i2012

 

KEVIN BRIAN GUNNELL
£028 SUNBURY CT
COLUMBUS, ON 43249

 

nore ES GTS FONE ATTESTED “
=e ee ae SF Bese ree eS Sea eee we To retatranees conte : ot ere canteen

 

Financing Statement Number: OHO0161008792
Miscellaneous Number: 6
Ta Filing Date: Oaeyi2e12
Decument Number 207226600791
Ontier Number: Teaede015
Batch Number: St7adi93
Debtor Nane: KEVIN BRIAN GUNNELL

Fisaes validate your fing on our Web sie at WANWLETATE.OH. UBISOS.

 
Case: 2:17-mc-00023-ALM-KAJ Doc #: 2 Filed: 09/12/19 Page: 41 of 45 Pats G

57
[14 /
— Fed at Ohio Secretary of State 8/2/2018.9:00 AM FILE#SR184246

a

UCC FINANCING STATEMENT AMENDMENT SR
FOLLOW INSTRUCTIONS (front and back) CAREFULLY ri fP.

A. NAME & PHONE OF CONTACT AT FILER joptional] foo
Kevin Gunnell El 614-625-4832 “ a
5. SEND ACKNOWLEDGMENT TO: (Name and Address) : ,
| cevin Brian Gunnell El, KEVEN BRIAN GUNNELL |
2928 Sunbury Ct N

Columbus, Ohio 43219

 

 

L _I

 

 

THE ABOVE SPACE IS FOR FILING OFFICE USE ONLY
ave = ee
fa. INITIAL FINANCING STATEMENT FILE # ib. Thés FINANCING STATEMENT AMENDMENT is
to be filed [fer record) (or recorded) in the
OHO001 61096702 [ REAL ESTATE RECORDS,

 

 

= =e TERMINATION: Effectiveness of the Financing Statement idestified above is terminated with rsnect ta Security interest(s) of tha Secured Party authorizing this Termination Stetemast
3

-| | SONTINUATION: Effectiveness of the Financing Statement identified above with tes
continued for the additional period pravided by applicable taw.

 

pect to security interest(s) of the Secured Party authorizing this Continuation Statement is

4. | | ASSIGNMENT (full or partial): Give name of assignee in item 7a or 7b and address of assignes in itam 7c: and also give name of assignor in item 9.

5. AMENDMENT (PARTY INFORMATION): This Amendment affects uo Oebter or Secured Party of record. Check only one of these two boxes.
Also check ong of the following threa boxes and Provide appropriate information in items 6 and/or 7.

CHANGE name and/oraddress: Please sefertp the detailed instuctians
in isto changing tha name/address ofa z

§ CURRENT RECORD INFORMATION:

 
  
 

 

DELETE name: Give record name
to be deleted in item 8a or Bb.

   
 

ADOname: Completeitem
also complete items 72-71

    

 
   
 

Yaor7b, andalsoitem 7c;
ifacpficable!

      
   

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

6a, ORGANEATION'S NAVE

KEVIN BRIAN GUNNELL
oR 6b. INDIVIDUALS LAST NAME FIRST NAME MIDOLE NAME SUFFIX

.

7. CHANGED (NEW) OR ADDED INFORMATION:

Ta. ORGANIZATION'S NAME
OR 7b. INDIVIDUALS LAST NAME FIRST NAME MIDOLE NAME SUFFIX

Gunanelt El Kevin Brian
fc. MAILING ADDRESS cry STATE |POSTAL CODE COUNTRY
Cie 2.42.3 Sunbury ct N Columbus Oh |{432)47 USB
td. SEEINSTRUCTIONS ADO'L INFO RE ] Te, TYPE OF ORGANIZATION Ff. JURISDICTION OF ORGANIZATION 7g. ORGANIZATIONAL ID #, if any .
; ORGANIZATION . . . .

Not Applicable DEBTOR | ESTATE/TRUST United States America Republic T Jaone

 

8. AMENDMENT (COLLATERAL CHANGE): chack only ang box

Deserve cxtateral |] eters or [ Taties, or give entrol/]estated colatetal description or describe cotter [ Jassigned
ALL PROPERTY BELONGS TO DEBTOR BELONGS TO SECURED PARTY
DEBTOR IS A TRANSMITTING UTILITY

DEBTOR IS A TRUST
SEE *A* PROPERTY LIST

   
  
 

FILED #29

DEC 13 2018
Robert G.

 

   

 

§. NAME or SECURED PARTY oF RECORD AUTHORIZING THIS AMENDMENT (name of assignor, if this is an Assignment), If this is an Amendment autharzed by a Debter which
adds collateral or adds the authorizing Cebter, or if this is a Termination authorized by a Debfor, check here T] and enter name of DEBTOR authorizing this Amendment.

 

 

 

 

Ba. ORGANIZATIONS NAME
GR |gp, INDIVIGUAL'S LAST NAME FIRS) NAME MIDDLE NAME SUFFIX
Gunnell £1 Kevin . Brian
en
10. OPTIONAL FILER REFERENCE DATA

 

 

 

POA UPDATE FINANCING STATEMENT TO BE RECORDED IN REAL ESATE RECORDS

FILING OFFICE COPY — UCC FINANCING STATEMENT AMENDMENT (FORM UCC3) (REV. 05/22/02)
Case: 2:17-mc-00023-ALM-KAJ Doc #: 2 Filed: 09/12/19 Page: 42 of 45 PAGEID #: 58

 

 

Doc iD —> 201225400191
: ACKNOWLEDGMENT
Grant of Exclusive Power Of Aitornay to Conduct All Tax, Business and Legai Affairs of Grantor
POWER OF ATTORNEY

(A) To take possession of, hold, and manage my real estate and al! other property;
{B) To receive money or property paid or delivered to me from any source,

(C} To deposit funds into, make withdrawals from, of sign checks or draks against any account standing in my
name individually or jointly in any bank or other deposRary, to cash coupons, bonds, of certificates of deposits
to endotse checks, notes or other documents in my name; io hive access to, and to place items in or remove
them from, atty safety deposit bax standing In my necne indhadually, and otherwise to conduct bank transactions
or business for me in my name; .

(D} To pay my just debts and expenses, including teasonable expenses incurred by my attorney in fact, Kevin Bian
Gunnell, in exercising this exclusive power of altomey,

{E} To retain any investments, invest, and to invest in stocks, bonds or other securities, or in real estate or other
property,

{F) To give general and special proxies or mxercisa rights of conversion or rights with respect to shares or
securities, to deposit shares or securities with, of transfer them to protective committees or simitar bodies, to
Join In any reorganization and pay assessments or subscriptions called for in connection with sheres or

{G} To sell, exchange, lease, give aptions, and meke contracts concerning real estate or ather property for such
considerations 2nd on such terms as my sthorney in fact, Kevin Brian Gunnell may consider prudent,

{Hy ‘To improve or develop real estate, to construct, aller, or repair building structures and appurtenances
estate: to settle houndery lines, easements, and other rights with respect to real estate; to plant, cultivate,
harvest, and sel or otherwise dispose of crops sand timber, and do ail things necessary or appropriate to good

husbendry,
() To provide forthe use, maintenance, repair, security, or starage of my tangibie property;

J} To purchase and maintain such policies of insurance against liabltity, fre, casualty, or other risks as my aifamey
in fact, Kevin Bian Gunnell, may consider prudent.

2} The Secured Party Creditor, Kevin Brien Gunnell, named hersio and on the For UCC-1 recorded with the
SECRETARY OF STATE of WASHINGTON, Is authorized by iew 10 act for and in control of the DEBTOR, KEVIN

BRIAN GUNNELL KEVIN 8 GUNNELL KEVIN GUNNELL, or any derivative thereof, In addition, Kevin Brinn Grane
has the exdusive power of atiomey to contract for all business and legal affairs of KEVIN BRIAN GUNNE!
EBTOR,

3} The term ‘exclusive’ shell be construed to maan that while this power of attorney 35 in force, ly my attorney in
fact may obligate me in these matters, and | forfeit the capacity to obligate myself with regard to same. This grant of
Exclusive Power Is Irravaceble during tha Efatime of Kavin Gran Gunned.

Page 9
 

Case: 2:17-mc-00023-ALM-KAJ Doc #: 2 Filed: 09/12/19 Page: 43 of 45 PAGEID #: 59

Doc ID -> 201225400191

Executed and sealed by the voluntary act of my own hand, this } day of SE ptr mbe f , ai2

This instrument was prepared by Kevin Brian Gunnell.

‘ousdarns 2 Roce B Pel

I, the shove named exiusve stomey 0 Ae.
sceept the responsibility for

DESTOR-Grantor end will ‘omate the a Taae
granted Power of Attorney with Due Olfigence.

 

ACKNOWLEDGEMENT OF NOTARY
State of OMe
County of Cran fee
On the day of_Seoremlote two thousand, twelve, before me, { Next {huvtov we kk

Notary, personally appeared Kevin Brian Gunnell, known to me (or proved to me on the basis of satisfactory
evidence of identification) to be the iiving man whose name is subserfhed upon this instrument and acknowledged to
me that he wil execute the same in hig authorized capacity, and by his signature on this instrument, Kevin Brian
Gunnell will execute on behalf of the GRANTOR.

Le
My Commission Expires: g [2 Ol be

ss.

eat et er

 

Page 10
Case: 2:17-mc-00023-ALM-KAJ Doc #: 2 Filed: 09/12/19 Page: 44 of 45 PAGEID #: 60

e-Filed Franklin County Probate Court
Submitted - Jan 12 2017 12:16 PM
Filed - Jan 12 2017 12:18 PM - 582686A

AFFIDAVIT OF OWNERSHIP
State of Oth OQ }
}SS ~

County of _ shu und

RE: Birth Certificate

I, the undersigned, of tawful age and being first duly swom on oath, depose and state that | arm
feriliar with the facts recited, and the party named in said birth certificate is the same party as one
of the owners named in said certificate of title.

Feew 8L) tA

Signature : —

Signed and sworm to before ma this oF day Ju to € - ,20 | G .
Aru 24, Ppa> c

Notary Public My Commission Expires

 

 

  
Case: 2:17-mc-00023-ALM-KAJ Doc #: 2 Filed: 09/12/19 Page: 45 of 45 PAGEID #: 61

pally REPORTER

www.thedailyreporteronline.com

Preliminary Proof
For Private Files Only

384867

KEVIN GUNNELL
2928 SUNBURY CT N
COLUMBUS OH 43219

584867
Re: Kevin Brian Gunnell
To: Kevin Brian Gunnell EL

The Daily Reporter is publishing, at your request, the
Public Notice shown at right. Please examine and
advise us of any changes before the next publication.
The publication dates are shown at the end of the
notice.

Total public notice charge: $ 30.00

Franklin County
Probate Court
Notice of Hearing
On Change of Name
In Re: Change of Name of:
Kevin Brian Gunnell
To: Kevin Brian Gunnell
EL

Case No. 584867

Applicant hereby gives
notice to all interested per-
sons that the applicant has
filed an Application for
Change of Name in Probate
Court of Franklin County,
Ohio, requesting the change
of name of Kevin Brian
Gunnell to Kevin Brian
Gunnell BL.

The hearing on the applica-
tion will be held on the 27th
day of July, 2017, at 3:00 PM
in the Probate Court of
Franklin County, located ar
373 South High Street, 22nd
Floor, Columbus,  Chio
43215-6311.

May 12

580 South High Street» Suite 316
Columbus, Ohio 43215-5644

(614) 224-4835
FAX (614) 224-9649

email: legal@thedailyreporteronline.com
